PER CURIAM.
Appellant,' plaintiff below, brought suit in the Supreme Court of the District against defendant for money had and received for the use of the plaintiff.
Defendant, by way of answer, prayed the court to require the plaintiff to file a bill of particulars, which the court directed to be done. In response thereto a written document was filed by way of bill of particulars, to which counsel for defendant demurred. Disposing of the demurrer, the court found that “the ease presented by the bill of particulars, which sets forth the contract between the parties, is radically different from the case set out in the declaration.” The demurrer was therefore sustained.
Plaintiff then moved the court for leave to amend the declaration, and in support of the motion annexed a copy of the proposed amended declaration. The court denied this motion on the general ground that the amended declaration was so indefinite and unintelligible as to fail to state a cause of action. Plaintiff later renewed the motion for leave to file the amended declaration, which was again denied by the court, whereupon the court, on motion of counsel for defendant, entered judgment in favor of defendant, from which this appeal was taken.
A careful examination of the record, and in view also of the wide discretionary power of the court in permitting or rejecting amendments, convinces us that the judgment should be sustained.
The judgment is affirmed, with costs.